Judgment, *169Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 28, 2003, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
Defendant’s challenge to his guilty plea is unpreserved (see People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to reach this claim, we would find that defendant, a predicate felon, knowingly, intelligently and voluntarily pleaded guilty (see People v Harris, 61 NY2d 9, 17 [1983]). The court sufficiently explained the terms and consequences of the promised sentence. Concur—Mazzarelli, J.P., Andrias, Saxe, Marlow and Sullivan, JJ.